Citation Nr: 1105711	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  08-39 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Nashville, Tennessee 
(RO).  The Veteran testified at a November 2010 hearing held 
sitting at the RO, a transcript of which is associated with the 
claims file.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
in Washington, D.C.


FINDING OF FACT

The competent evidence shows a relationship between the currently 
diagnosed tinnitus and service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's service connection claim for tinnitus has been 
considered with respect to VA's duties to notify and assist.  
Given the favorable outcome noted above, no conceivable prejudice 
to the Veteran could result from the grant of service connection.  
See Bernard v. Brown, 4 Vet. App. 384. 393 (1993). 

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Establishing service connection generally 
requires medical or, in certain circumstances, lay evidence of 
(1) a current disability; (2) an in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran seeks service connection for tinnitus.  His 
Department of Defense Form DD-214, Armed Forces of the United 
States Report of Transfer of Discharge, reflects approximately 20 
months of service in the United States Army, with years of 
additional service in the Reserve.  It also reveals that on 
service separation in October 1970, his military occupational 
specialty (MOS) was in a equipment storage specialist.  The 
Veteran asserts that as a result of the loud noises to which he 
was exposed both in basic training and during his deployment to 
Vietnam, he has experienced tinnitus since at least 1970.  The 
Board finds the Veteran's statements both credible and consistent 
with his assigned MOS, as well as the documentation of his job 
responsibilities in his service treatment and service personnel 
records.  Exposure to acoustic trauma in service is conceded.

The service treatment records, to include the March 1968 
preinduction examination and October 1970 service separation 
examination reports do not reflect objectively documented 
evidence of tinnitus during service or at service separation.  
However, "tinnitus" means a noise in the ears, such as ringing, 
buzzing, roaring, or clicking; it is usually subjective in type.  
See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1914 (30th ed. 2003).  
Indeed, tinnitus is a disorder uniquely ascertainable by the 
senses, and lay assertions as to its existence and duration are 
especially probative.  See Charles v. Principi, 16 Vet. App. 370, 
374- 75 (2002).  The Veteran has asserted during the course of 
his appeal that his tinnitus began in 1970 during service, and 
has continued through the present time.  The Board finds that 
these statements are competent lay evidence.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  The competent evidence of 
record also indicates that tinnitus was diagnosed at the March 
2009 VA audiology examination.

The only opinion of record with respect to the relationship 
between the Veteran's currently diagnosed tinnitus and his 
military service is provided by the March 2009 VA examiner.  The 
examiner concluded that because the Veteran had a history of 
occupational noise exposure after service and could not recall 
the onset of his tinnitus, he could not resolve this issue 
without resort to mere speculation.

Unfortunately, the March 2009 opinion appears to only consider 
the Veteran's inability to remember the exact onset of his 
tinnitus, and his postservice noise exposure, not his inservice 
noise exposure or his current lay assertions.  The Veteran 
indicated on several occasions, to include in a November 2010 
written statement and in his November 2010 hearing testimony, 
that he had tinnitus beginning in service, but that during the 
1970s and 1980s he suffered from alcoholism, which then precluded 
his ability to file a claim for a hearing loss or tinnitus 
disability, and caused some memory loss in interim periods.  
However, the Board accepts his statements that he had tinnitus 
beginning in 1970, and notes that there is no evidence to 
disprove his assertions.  Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005).   Because the March 2009 VA examiner's 
opinion does not address that the Veteran states that he had 
tinnitus in 1970, during service, and prior to any post service 
noise exposure, it is of no probative value.  

The competent lay and medical evidence of record shows a current 
diagnosis of tinnitus, that the Veteran was exposed to noise 
during service, and that tinnitus began during service such that 
there was no intervening exposure to noise between service and 
the onset of tinnitus.  More importantly, there is no competent 
medical evidence of record indicating that the Veteran's current 
tinnitus is not related to noise exposure during service.  
Resolving any doubt in the Veteran's favor, service connection 
for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

At the March 1968 preinduction examination, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
30
30
LEFT
0
15
15
20
25

At the October 1970 service separation examination, whisper test 
was normal, but no puretone decibel testing was conducted.  The 
March 2009 VA examiner indicated that the Veteran "was not 
afforded the benefit of a puretone audiogram at separation and 
his MOS supports probable military noise exposure."  Bilateral 
hearing loss was diagnosed beginning at an April 2007 VA 
outpatient visit.  

The only opinion of record, that of the March 2009 VA examiner, 
concluded that because the Veteran had a mild hearing loss 
present at enlistment in the high frequencies, and a history of 
occupational noise exposure after service, he could not offer an 
opinion without resorting to mere speculation.  However, the 
examiner did not indicate whether the need to speculate was 
caused by a deficiency in the state of general medical knowledge 
(i.e. no one could respond given medical science and the known 
facts) or by a deficiency in the record or the examiner (i.e. 
additional facts are required, or the examiner does not have the 
needed knowledge or training).  For that reason, the opinion is 
insufficient for VA purposes, and a new one must be obtained.  
Stefl v. Nicholson, 21 Vet. App. 120 (2007).



Accordingly, the issue of entitlement to service connection for 
bilateral hearing loss is REMANDED for the following actions:

1.  Schedule the Veteran for an 
audiological examination, with a VA 
examiner of appropriate expertise, to 
determine the current nature and etiology 
of any hearing loss found.  The claims 
folder and a copy of this Remand must be 
made available to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
The findings of puretone decibel loss at 
500, 1000, 2000, 3000, and 4000 Hertz, 
must be numerically reported, and speech 
recognition percentage results derived 
using the Maryland CNC word list.

Following a review of the service and 
postservice medical records, the examiner 
must state whether any hearing loss shown 
is at least as likely as not (equal to or 
greater than 50 percent probability), 
wholly or in part, related to the 
Veteran's military service.  If the 
Veteran's hearing loss is less likely than 
not (less than 50 percent probability) 
related to his military service, the 
examiner should state the specific 
incidents he or she feels resulted in the 
Veteran's hearing loss. 

Information contained in the Veteran's 
service personnel records, including his 
military occupational specialty, the 
objective medical findings in the service 
medical records, the Veteran's history of 
any inservice and postservice noise 
exposure, and any other pertinent clinical 
findings of record, must be taken into 
account.  The Veteran's assertions as to 
postservice noise exposure at the June 
2006 Agent Orange examination (postservice 
employment as a thoroughbred horse rider, 
as well as during the same period having 
worked in a lumber yard for 3 years, 
construction for 7 years, and in the post 
office for 33 years), subsequent VA 
examinations, and at the November 2010 
Board hearing must be considered.  

If the examiner feels that the requested 
opinion cannot be rendered without 
resorting to speculation, the examiner 
should state whether the need to speculate 
is caused by a deficiency in the state of 
general medical knowledge (i.e. no one 
could respond given medical science and 
the known facts) or by a deficiency in the 
record or the examiner (i.e. additional 
facts are required, or the examiner does 
not have the needed knowledge or 
training).

2.  Notify the Veteran that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for the 
aforementioned examinations, obtain 
documentation showing that notice 
scheduling the examinations was sent to 
the last known address of record, and 
indicate whether any notice that was sent 
was returned as undeliverable.

3.  When the above development has been 
completed, readjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, issue an additional 
supplemental statement of the case to the 
Veteran and his representative.  After 
they have had an adequate opportunity to 
respond, return the appeal to the Board 
for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


